MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              May 29 2018, 10:59 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Bryan M. Truitt                                         Curtis T. Hill, Jr.
Valparaiso, Indiana                                     Attorney General of Indiana

                                                        Lyubov Gore
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Garland P. Jeffers, Jr.,                                May 29, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        64A03-1710-CR-2324
        v.                                              Appeal from the Porter Superior
                                                        Court
State of Indiana,                                       The Honorable William E. Alexa,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        64D02-1402-FB-1595



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 64A03-1710-CR-2324 | May 29, 2018             Page 1 of 5
                                       Statement of the Case
[1]   Garland P. Jeffers, Jr. appeals his conviction for robbery, as a Class B felony,

      following a jury trial. Jeffers raises a single issue for our review, namely,

      whether the State presented sufficient evidence to support his conviction. We

      affirm.


                                 Facts and Procedural History
[2]   On July 28, 2013, three black males robbed Low Bob’s cigarette shop in

      Portage. Amy Halford and Jordan Breezley, two store employees, and

      Kristopher Kremke, a customer, were in the store at the time. Soon after the

      robbery, Breezley triggered an alarm, and police arrived shortly thereafter.


[3]   Kremke had observed the robbers’ vehicle as a “blue or green” Dodge with a

      Wisconsin license plate number of 640TZE. Tr. Vol. 2 at 192. One of the

      responding officers ran that license plate number and identified the vehicle as

      belonging to a rental car company in Wisconsin. The officer contacted the

      company, and the company stated that Jeffers had recently rented the vehicle.


[4]   Halford and Breezley described one of the robbers as about 5’10” and heavier

      set with dark, heavy clothes. Halford got a “clear look at his face.” Id. at 116.

      Later, she identified him from a recent Facebook photograph as Jeffers.


[5]   The State arrested Jeffers and charged him with robbery, as a Class B felony.

      Jeffers represented himself at his ensuing jury trial. At that trial, Halford

      testified and identified Jeffers as the robber whose face she had seen and added


      Court of Appeals of Indiana | Memorandum Decision 64A03-1710-CR-2324 | May 29, 2018   Page 2 of 5
      that she could identify him “without a doubt or contradiction.” Id. at 146. She

      also testified that she recognized Jeffers’ “distinctive voice.” Id. at 147.


[6]   While incarcerated and awaiting his trial, Jeffers shared a jail cell with Reginald

      Edwards. During that time, Jeffers told Edwards that “he was involved” in the

      robbery at Low Bob’s shop. Tr. Vol. 3 at 11. Jeffers stated that he “and a

      couple more guys” had committed the robbery and that they had taken

      “cigarettes and some money.” Id. Edwards testified to those facts at Jeffers’

      jury trial.


[7]   The jury found Jeffers’ guilty as charged. The trial court entered its judgment of

      conviction against Jeffers and sentenced him accordingly. This appeal ensued.


                                     Discussion and Decision
[8]   On appeal, Jeffers argues that the State failed to present sufficient evidence that

      he was one of the three robbers of Low Bob’s store in July of 2013. Our

      standard of review on a claim of insufficient evidence is well settled:


              For a sufficiency of the evidence claim, we look only at the
              probative evidence and reasonable inferences supporting the
              verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do
              not assess the credibility of witnesses or reweigh the evidence. Id.
              We will affirm the conviction unless no reasonable fact-finder
              could find the elements of the crime proven beyond a reasonable
              doubt. Id.


      Love v. State, 73 N.E.3d 693, 696 (Ind. 2017). The identity of the defendant as

      the perpetrator of the charged offense is of course an essential element of the


      Court of Appeals of Indiana | Memorandum Decision 64A03-1710-CR-2324 | May 29, 2018   Page 3 of 5
       offense. E.g., Groves v. State, 479 N.E.2d 626, 628 (Ind. Ct. App. 1985). And,

       here, Jeffers’ challenge goes only to the State’s proof of his identity rather than

       to any of the statutory elements of robbery.


[9]    The State presented sufficient evidence of Jeffers’ identity as one of the three

       robbers of Low Bob’s store in July of 2013. Halford, an employee of the store

       who was present during the robbery, got a “clear look” at Jeffers’ face during

       the robbery, Tr. Vol. 2 at 116; she identified him in a recent Facebook

       photograph to police during their investigation of the robbery; and she

       identified him in court for the jury, noting that she had no doubt in doing so.

       She further testified that she recognized Jeffers’ distinctive voice.


[10]   The State’s evidence to the jury further included Jeffers’ admissions to

       Edwards, his cellmate. Those admissions included not just Jeffers’

       participation in the robbery but an acknowledgement that he had engaged in the

       robbery with two other men and that they had stolen cash and cigarettes. And

       the State additionally demonstrated that the Wisconsin vehicle Jeffers had

       rented shortly before the robbery was used in the commission of the robbery.


[11]   Jeffers’ arguments on appeal are merely requests for this court to disregard the

       evidence most favorable to the verdict and, instead, reweigh the evidence in a

       manner more favorable to Jeffers. We reject Jeffers’ argument on appeal and

       will not reweigh the evidence. The State presented sufficient evidence that

       Jeffers was one of the three robbers, and we affirm his conviction.


[12]   Affirmed.

       Court of Appeals of Indiana | Memorandum Decision 64A03-1710-CR-2324 | May 29, 2018   Page 4 of 5
Robb, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 64A03-1710-CR-2324 | May 29, 2018   Page 5 of 5